                                           Case 5:18-cv-07620-BLF Document 30 Filed 06/14/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB S. SILVERMAN,
                                  11                                                    Case No. 18-07620 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     NAPA STATE HOSPITAL, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendant and granted his motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: ___June 14, 2021_______                   ________________________
                                                                                        BETH LABSON FREEMAN
                                  23
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\07620Silverman_judgment
                                  26

                                  27

                                  28
